Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description:

Figure 2:		202

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
In paragraph [0001], line 2, change “the printed page” to --- a printed page ---.
In paragraph [0001], line 3, change “photo conductor” to --- photoconductor ---.
In paragraph [0001], line 4, change “to the paper” to --- to paper ---.
In paragraph [0010], line 8, after “print material” insert --- . ---.
In paragraph [0011], line 4, change “line of –of site” to --- line-of-site ---.

In paragraph [0012], line 10, change “to the second” to --- to a second print substance container. ---.
In paragraph [0017], line 11, after “edges of” insert --- the ---.
In paragraph [0018], line 2, before “adhesive layer’ insert --- an ---.
In paragraph [0019], line 7, change “by” to --- by a ---.
In paragraph [0019], line 7, after “Using” insert --- the ---.
In paragraph [0020], line 7, after “refers” insert -- to -.
In paragraph [0020], line 14, after “during” insert --- the ---.
In paragraph [0021], line 9, after “in” insert --- the ---.
In paragraph [0021], line 10, after “print system” insert --- . ---.
In paragraph [0022], line 6, after “attached to” insert --- the ---.
In paragraph [0022], line 9, change “Print” to --- The print ---.
In paragraph [0022], lines 12 and 13, change each occurrence of “substance 207” to -- substance container 207 --.
In paragraph [0022], line 13, after “via” insert --- a ---.

In paragraph [0024], line 7, after “edges of” insert --- the ---.
In paragraph [0025], lines 2 and 8, delete --- first ---.
In paragraph [0025], line 6, delete --- tapered ---.
In paragraph [0026], line 4, after “with” insert --- a ---.
In paragraph [0026], lines 5 and 9, change “330” to --- 320 ---.
In paragraph [0026], line 5, after “in” insert --- the ---.
In paragraph [0026], line 5, change “Plurality” to --- The plurality ---.
In paragraph [0026], line 7, before “second” insert --- the ---.
In paragraph [0027], line 3, before “print” insert --- first ---.
In paragraph [0027], line 3, before “rest” insert -- a --.
In paragraph [0027], lines 7 and 11, after “first print” insert --- substance ---.
In paragraph [0029], line 3, after “first print” insert --- substance ---.
In paragraph [0030], line 8, change “print container” to --- print substance container ---.
In paragraph [0030], line 11, change “print substance containers” to --- first print substance container ---.

In paragraph [0031], line 1, change “330” to --- 320 ---.
In paragraph [0031], line 1, change “a blade 303 with” to --- the blade 303 with a ---.
In paragraph [0032], lines 1 and 3, change each occurrence of “440” to --- 420 ---.
In paragraph [0032], line 3, change “330” to --- 320 ---.
In paragraph [0033], line 3, after “first print” insert --- substance ---.
In paragraph [0034], lines 5 and 8, after “first print” insert --- substance ---.
In paragraph [0036], lines 1, 3, 4, 6 and 7, change “550” to --- 520 ---.
In paragraph [0036], line 3, change “330” to --- 320 ---.
In paragraph [0036], line 3, change “440” to --- 420 ---.
In paragraph [0036], line 5, after “surfaces” insert --- on a ---.
In paragraph [0037], lines 7 and 10, after “first print” insert --- substance ---.
In paragraph [0039], line 2, change “shafts with tapered blades” to --- a shaft with tapered surfaces on a blade ---.
In paragraph [0039], line 3, change “330” to --- 320 ---.
In paragraph [0040], line 3, after “with” insert --- a ---.

In paragraph [0041], line 3, change “containers” to --- container ---.
In paragraph [0042], line 6, change “shaft” to -- blade --.
In paragraph [0043], line 3, before “plurality” insert --- the ---.
In paragraph [0043], line 3, before “blade” insert --- the ---.
In paragraph [0045], line 1, change “transporting” to --- transport ---.
In paragraph [0045], lines 2-4, change “print substance container” to --- first print substance container ---.
In the abstract, line 1, change “tapered blades” to --- blades with tapered surfaces ---.
In the abstract, line 2, change “comprising” to --- including ---.
In the abstract, line 2, after “with” insert --- a ---.
Appropriate correction is required.

Claim Objections
Claims 1 and 8-13 are objected to because of the following informalities:  
Claim 1, line 3, after “with” insert --- a ---.

Claim 8, line 7, after “container” insert --- . ---.
Claim 9, line 1, change “device” to --- system ---.
Claim 10, line 1, change “device” to --- system ---.
Claim 10, line 3, after “substance” insert -- container --.
Claim 11, line 1, change “device” to --- system ---.
Claim 12, line 1, change “device” to --- system ---.
Claim 13, lines 2 and 3, after “with” insert --- a ---.
Appropriate correction is required.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Allowable Subject Matter
Claims 1-7 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a device including: a shaft; a blade with a plurality of tapered surfaces, the surfaces tapered from a center of the shaft to an outer edge of the shaft; and a membrane attached to the plurality of tapered surfaces to facilitate print substance transport from the center of a print substance container towards the edges of the print substance container.

Claims 8-12 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a system including: a first print substance container; a second print substance container; and a shaft including a blade with a plurality of tapered surfaces to: rotate print substance in the first print substance container; and transport the print substance to the second print substance container.

Claims 13-15 are allowable over the prior art of record because the prior art of record fails to teach or suggest a method including: activating a shaft located in a first print substance container with a plurality of channels, wherein the shaft includes a blade with a plurality of tapered surfaces; rotating the shaft to stir print substance in the first print 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn discloses a developing unit having at least one toner supply roll with a cross-shaped blade mounted on a shaft for supplying agitated toner to a developing roll.  Each branch of the cross-shaped blade is tapered toward an outer end at a given angle so as to properly supply toner to the developing roll.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
February 10, 2021